Citation Nr: 9913418	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits, in 
the amount of $46,308, including whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's request for a 
waiver of recovery of the overpayment at issue in this 
appeal.

The Board notes that the veteran's claims file is not 
presently associated with the file created for his waiver 
claim.  As such, there is no verified service information 
presently before the Board.  Nevertheless, it appears from 
the evidence before the Board that the veteran had an 
unverified period of active military service from August 1982 
to May 1983.


REMAND

This appeal involves a request for a waiver of an overpayment 
of VA compensation benefits.  Apparently, in January 1997, 
the RO determined that there was clear and unmistakable error 
in a prior rating decision that had failed to establish 
service connection for a bipolar disorder.  As such, the 
veteran was granted service connection for a bipolar 
disorder, with a 100 percent total rating assigned, effective 
back to April 1988.  Consequently, the RO sent the veteran a 
check for retroactive benefits, in a total amount of 
$121,920.  Subsequently, in April 1997 the RO notified the 
veteran that he had been overpaid benefits in the amount of 
$46,308.  In May 1997, the veteran submitted a notice of 
disagreement disputing the foregoing debt and requesting a 
waiver.  

In January 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board.  The veteran testified that 
when he received the check, it was not accompanied by any 
information that indicated the time period that the check 
covered, or the injury for which it was being paid.  
Additionally, the veteran's representative indicated that 
there was a question as to whether the check included an 
amount for aid and attendance, which had also been requested.  
The veteran further indicated that he had already spent the 
money by paying off debts, including payment to his attorney.  
The Board emphasizes that, as noted in the Introduction to 
this Remand, the veteran's claims folder is not presently 
associated with his waiver folder.    

Additionally, the veteran and his spouse indicated that at 
the time that they were initially notified of the 
overpayment, in 1997, they supplied the RO with a financial 
statement.  However, since the time that, their financial 
situation has changed, although they have not had an 
opportunity to inform the RO of their more current financial 
status.  

In light of the foregoing, this appeal is REMANDED to the RO 
for the following:


1.  The RO is to locate the veteran's 
claims file, and associate that claims 
file with the file involved in this 
appeal, regarding the veteran's request 
for a waiver of recovery of an 
overpayment of VA compensation benefits, 
in the amount of $46,308.  Every effort 
is to be made to locate the veteran's 
claims file and to associate it with his 
waiver file.   If the claims file cannot 
be located, the waiver file is to be 
clearly documented to that effect, 
including the efforts made to locate the 
file, and the reason why it could not be 
obtained.  

2.  The RO is specifically requested to 
associate with the veteran's waiver file 
any and all original documents pertaining 
to the matter at issue in this appeal, 
including, but not limited to, the letter 
dated March 6, 1997, which purportedly 
explained to the veteran the grant of 
service connection effective March 18, 
1988, and also explained to the veteran 
the rates payable.  That letter is 
referenced in the December 1997 Statement 
of the Case, although a copy is not 
currently in the veteran's waiver file.  
The RO is also specifically requested to 
associate with the veteran's waiver file 
a copy of the letter, if any, sent to the 
veteran in conjunction with the mailing 
of the check in the amount of 
$121,920.00.  If the RO is unable to 
locate either of those letters, the file 
should clearly be documented to that 
effect, including the reason why the 
letters could not be located.  

3.  The RO is to give the veteran an 
additional opportunity to fill out a 
financial statement, reflecting his more 
current financial situation.

4.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  The RO should then readjudicate 
the veteran's claim for entitlement to a 
waiver of recovery of an overpayment of 
VA compensation benefits, in the amount 
of $46,308, in light of the additional 
evidence, and all the evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  


The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









